O’Malley, J.
(dissenting in part). The provision that the claim of Helen M. Bates was to be paid “ when and as funds are available for that purpose ” may not be so construed that she will be placed at the mercy of the executors or subject to their arbitrary decision. (Simon v. Etgen, 213 N. Y. 589; McAvoy v. Schramme, 238 App. Div. 225, 229; affd., 263 N. Y. 548.)
The executors, after having paid $976,895.38 in other claims, assert danger of personal liability to the Federal government in discharging the Bates claim in the amount only of $75,000. This claimant properly contended before the surrogate that the executors were not justified, as against creditors, in paying out of personalty the real estate taxes assessed and other carrying charges of the real property incurred, after the death of the deceased. If the executors, in the discretion granted them under the will, desire, with the consent of the ultimate"- beneficiaries, to carry the realty with the hope of more advantageous conditions for sale in the future, they may not, as against creditors, deplete the personalty to effect such purpose. Under present conditions in this estate, the claimant Bates will be compelled to await payment until disposition of the realty in the uncertain future. Surely, the provision above quoted should not, under the authorities cited, be so construed.
*619Nor is the position taken by the executors justified by their claim that a surplus of personalty of about $180,000 is unavailable because of a “ proposed determination of deficiency ” of Federal estate taxes in the sum of approximately $520,000. This results from an increased appraisal of the realty from $3,000,000 to $4,000,000. The delay in final adjustment and payment has been occasioned by extensions obtained by the executors and their disinclination to compel the realty to bear its own burdens. Letters testamentary were issued December 21, 1935, and the accounting decree made June 22, 1938.
The claimant Bates should not be compelled further to await payment. It is difficult to see why her claim cannot immediately be satisfied out of an estate of this size, or how jeopardy may be pleaded because of an extra $520,000 Federal estate tax, when the realty is worth at least $3,000,000 and (being unincumbered) may be easily financed. It would seem that it is time, so far as creditors are concerned, that the realty be made to share in the burdens of this estate.
We, therefore, dissent from so much of the determination of this court herein as provides that payment of the claim of Helen M. Bates be refused at this time without prejudice, and otherwise concur.
Martin, P. J., concurs.
Decree reversed to the extent indicated in opinion and payment of the claim of Helen M. Bates refused, without prejudice to a subsequent application for payment of the claim when funds are available for that purpose. Settle order on notice.